RESOLUCIÓN
Previa recomendación de la Directora Administrativa de los Tribunales, se enmiendan los Arts. Ill y V del Regla*955mentó de la Junta de Personal de la Rama Judicial, según enmendado, 4 L.P.R.A. Ap. XIV, para que dispongan lo siguiente:
Artículo III — Organización de la Junta
(h) Los expedientes de las querellas y apelaciones presentadas ante la Junta de Personal se conservarán en la Secretaría de la Junta de Personal hasta que transcurran cinco (5) años, contados a partir de la fecha de efectividad de la resolución. Luego se trasladarán al Archivo Central de la Rama Judicial, donde se conservarán por cinco (5) años adicionales. Transcurrido dicho término, el Archivo Central de la Rama Judicial dispondrá de estos documentos, conforme a la normativa aplicable.
(i) La Junta de Personal dispondrá de los documentos administrativos conforme la normativa adoptada por la Rama Judicial para la conservación y disposición de documentos.

Artículo V-Deberes y atribuciones del Secretario

(h) Remitirá al Archivo Central de la Rama Judicial aquellos expedientes de querellas y apelaciones en los que hayan transcurrido cinco (5) años contados a partir de la fecha de efectividad de la resolución.
(i) Dispondrá de los documentos administrativos conforme a la normativa adoptada por la Rama Judicial para la conservación y disposición de documentos.
Esta Resolución tendrá una vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo